UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-4479



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


DAVIDE HUDSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (5:02-cr-00140-1)


Submitted:   October 8, 2008                 Decided:   October 28, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Erik S. Goes, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Davide    Hudson    appeals     his    sentence      imposed    after

resentencing.      After this court affirmed Hudson’s conviction and

twenty-year sentence, the Supreme Court granted Hudson’s petition

for writ of certiorari and remanded to this court for further

consideration in light of United States v. Booker, 543 U.S. 220

(2005).    Hudson v. United States, 543 U.S. 1182 (2005).                We vacated

his sentence and remanded for resentencing.                     United States v.

Hudson, No. 03-4358, 2006 WL 2018634 (4th Cir. July 14, 2006)

(unpublished).      Hudson noted an appeal from the sentence.               Before

this court could consider the appeal, we granted Hudson’s motion to

vacate    the   sentence   and    remand    for    resentencing     in    light   of

Kimbrough v. United States, 128 S. Ct. 558 (2007).                 United States

v. Hudson, No. 07-4570 (4th Cir. Feb. 5, 2008) (unpublished order).

During    the   course    of   the   proceedings     in   the    district   court,

Hudson’s     offense     level   was   reduced     for    his    post-conviction

rehabilitative efforts and as a result of the amendment to the

Sentencing Guidelines that reduced offense levels for certain

quantities of crack cocaine. As a result of the two resentencings,

Hudson’s sentence was reduced from twenty years to ten years and

one month.      However, despite revisiting the issue of drug quantity

during the first resentencing, the district court never altered its

original finding that Hudson’s relevant conduct with respect to

drug quantity qualified him for an offense level of thirty-six. On


                                        2
appeal, Hudson challenges the district court’s factual finding at

sentencing regarding drug quantity, as he did during his original

appeal.     He also claims the sentence was not reasonable because it

was longer than necessary to comply with the factors under 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008).                 Finding no error, we

affirm.

             With    respect    to    the       district    court’s   decision    at

resentencing        regarding    drug       quantity,       the   record      remains

substantially       unchanged   since       we   first     reviewed   the   district

court’s findings during the initial appeal.                  At resentencing, the

court relied upon its earlier findings in reaffirming its decision.

We see no reason to disturb our original finding that the drug

quantity was proven by a preponderance of the evidence.

             We will affirm a sentence imposed by the district court

if it is within the statutorily prescribed range and reasonable.

United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).                  This court

reviews Hudson’s sentence under a deferential abuse-of-discretion

standard.     See Gall v. United States, 128 S. Ct. 586, 590 (2007).

We   find   no   procedural     error    with      the   sentence.      See    United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied, 128

S. Ct. 2525 (2008).            We also find the sentence substantively

reasonable.      Gall, 128 S. Ct. at 597.

             Accordingly, we affirm the sentence.                 We dispense with

oral   argument      because    the     facts      and   legal    contentions    are


                                            3
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                4